                         IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW MEXICO


CMH HOMES, INC. and CMH
MANUFACTURING, INC.,

                Plaintiffs,

v.                                                                 No. Civ. 17-00835 JCH-LF

LON W. SEXTON and HEATHER SEXTON,

                Defendants.

LON SEXTON,

                Plaintiff,

v.                                                                 No. Civ. 17-00956 JCH-LF

CMH HOMES, INC. d/b/a/ CLAYTON
HOMES d/b/a OAKWOOD HOMES OF
ALBUQUERQUE, CMH MANUFACTURING,
INC., and VANDERBILT MORTGAGE AND
FINANCE, INC.,

                Defendants.


                              MEMORANDUM OPINION AND ORDER

        On April 15, 2019, CMH Homes, Inc., (“CMH Homes”), CMH Manufacturing, Inc.

(“CMHM”), and Vanderbilt Mortgage and Finance, Inc. (“VMF”), collectively “Defendants,” filed

a Motion to Compel Arbitration and Stay All Proceedings (ECF No. 35). Defendants ask the Court

to compel Plaintiff Lon Sexton to resolve his claims against CMH Homes and CMHM in

arbitration and to stay all of his claims against VMF.1 Plaintiff Sexton opposes the motion. The


1
  As explained more thoroughly infra, Lon Sexton is the plaintiff and CMH Homes, CMHM, and VMF are defendants
in Case No. 17cv956 JCH-LF. CMH Homes and CMHM are plaintiffs and Mr. Sexton is the defendant in Case No.
17cv835 JCH-LF. The cases are consolidated. In their motion to compel, CMH Homes, CMH, and VMF refer to
Court, having considered the motion, briefs, evidence, applicable law, and otherwise being fully

informed, concludes that the provisions in the arbitration agreement requiring Plaintiff to pay half

the arbitrator fees are unconscionable and unenforceable and must be severed from the agreement.

Upon severing those provisions, the Court will grant the motion to compel arbitration and stay all

proceedings.

         I.       BACKGROUND

         Lon Sexton purchased a model manufactured home from CMH Homes in Albuquerque,

New Mexico on April 14, 2016, which was manufactured by CMHM. Compare Compl. ¶ 8, ECF

No. 1, with Answer ¶ 8, ECF No. 9.2 CMHM manufactured the home in Texas and transported it

by interstate roadways to CMH Homes d/b/a Oakwood Homes in New Mexico. McCann Decl. ¶

4, ECF No. 1-2. Mr. Sexton completed the paperwork for the sale and financing of the home during

a single visit at the Oakwood Homes dealership with dealership representatives. Sexton Decl. ¶ 5,

ECF No. 37 at 16 of 27. Mr. Sexton entered into a Consumer Loan Note and Security Agreement

(“Loan Contract”) with VMF. Loan Contract, 1:17-cv-00956-JCH-LF, ECF No. 9-1. CMH Homes

and VMF are subsidiaries of the same parent company with business and financial relationships

with one another, facts disclosed to Mr. Sexton in the Affiliated Business Arrangement Disclosure

Statement. See Pl.’s Ex. 5, ECF No. 37 at 21 of 27.

         In connection with the home purchase transaction, Mr. Sexton entered into a Binding

Dispute Resolution Agreement (the “Arbitration Agreement”) with CMH Homes. Compare

Compl. ¶ 9, ECF No. 1, with Answer ¶ 9, ECF No. 9. As relevant here, the Arbitration Agreement

provides:

         The Parties (defined below) agree to resolve all disputes pursuant to the terms of
         this Binding Dispute Resolution Agreement (the “Agreement”). The Parties are

themselves collectively as “Defendants” so the Court herein will do likewise and will refer to Mr. Sexton as “Plaintiff.”
2
  Citations to electronic court filing numbers herein refer to case 1:17-cv-835-JCH-LF, unless otherwise noted.

                                                           2
       defined as the buyer (whether one or more) who signs below (referred to hereinafter
       as “Buyer”) and CMH Homes, Inc., its subsidiary(s) (e.g. CMH of KY, Inc.), and
       their/its agents, assignees, successors in interest, and employees (collectively
       referred to as “Seller”). Buyer and Seller agree that this Agreement also applies to
       and governs the rights of intended beneficiaries of this Agreement, who include the
       following additional parties: (i) manufacturers of the Home (defined below);…
       (Buyer, Seller and Beneficiaries may be referred to herein as “Party” or “Parties”).

Arbitration Agreement 1, ECF No. 1-1 at 7 of 10.

       By its terms, the Arbitration Agreement applies:

       to all-pre-existing, present, or future disputes, claims, controversies, grievances,
       and causes of action against Seller, including but not limited to, common law
       claims, contract and warranty claims, tort claims, statutory claims, administrative
       law claims, and any other matter in question, not otherwise excepted herein, arising
       out of or relating to (i) the modular or manufactured home(s) purchased, sold,
       owned, occupied and/or delivered in any transaction with Buyer or Beneficiaries
       (the “Home”), (ii) the documents related to the purchase and sale of the Home
       (including, but not limited to, the Retailer Closing Agreement, any Purchase or
       Sales Agreement, buyer’s order, supplemental invoice, and other instruments and
       agreements whereby Seller purports to convey or receive any goods or services to
       or from Buyer or Beneficiaries (collectively, the “Contract”)), (iii) any products,
       goods, services, insurance, supplemental warranty, service contract, and real
       property … sold under or referred to in the Contract, (iv) any events leading up to
       the Contract, (v) the collection and servicing of the Contract, (vi) the design and
       construction of the Home, and (vii) the interpretation, scope, validity, and
       enforceability of the Contract (collectively hereinafter referred to as the “Claim” or
       “Claims”).

Id.

       The Arbitration Agreement states that it is mandatory that all claims must be submitted

first to mediation with a mutually agreed to mediator. Id. If, however, the parties cannot agree on

a mediator, mediation would shall be through “the American Arbitration Association (‘AAA’)

under its Home Construction Arbitration Rules and Mediation Procedures in effect at the time

Mediation is requested (the ‘Rules’).” Id. According to the Arbitration Agreement, if the parties

do not resolve their dispute in mediation, they agree to binding arbitration. Id.

       Excluded from mandatory mediation or binding arbitration, however, are “any disputes



                                                  3
arising out of any contract or any other agreement for a consumer credit transaction secured by a

dwelling.” Id. Such disputes were excluded from the definition for “Claim” or “Claims.” Id.

        Regarding fees and costs, the agreement states that the fees and costs shall be paid in

accordance with this agreement and the Rules. Id. at 8 of 10. According to the agreement, the buyer

and beneficiaries may request that the arbitration administrator reduce or waive fees or that the

seller voluntarily pays an additional share of fees and costs, based on each party’s financial

circumstances or the nature of the claim. Id. The request that the seller pays, however, does not

obligate the seller to pay. Id. The agreement additionally states: “Unless inconsistent with

applicable law or the Rules, the Parties will pay for their own arbitration costs (including fees

and/or expenses of their own attorneys, experts, and witnesses), regardless of which party prevails

in the arbitration.” Id.

        Mr. Sexton was not given an opportunity to negotiate the terms of the Arbitration

Agreement. Sexton Decl. ¶ 6, ECF No. 37 at 16 of 27. Nor was he provided a copy of the

Arbitration Agreement. Id. ¶ 7.

        Counsel for Mr. Sexton sent a letter to Defendants dated July 14, 2017, informing them

that he revoked his acceptance of the home and cancelled the contract for the home because of

serious defects in the home, including water leaks resulting in dangerous mold growths. See Letter,

ECF No. 37 at 17-18 of 27. Counsel stated that Mr. Sexton would no longer make payments to

VMF because, pursuant to the contract, VMF, as the holder of the contract, is subject to all claims

and defenses that Mr. Sexton could assert against the seller of the home. Id. at 18 of 27. Counsel

also notified Defendants that they intended to file suit if they did not receive a satisfactory response

within a week of receipt. Id. at 19 of 27. According to the Truth in Lending Disclosure, Mr.

Sexton’s monthly payment due to VMF was $650.25. Defs.’ Reply, Ex. 1, ECF No. 38-1.



                                                   4
        On August 15, 2017, CMH Homes and CMHM filed a Complaint for Order to Compel

Arbitration against Lon and Heather Sexton, seeking a court order compelling them to arbitrate all

claims and disputes between them. Compl. 1, ECF No. 1.3 The next day, Lon Sexton filed suit

against CHM Homes, CMHM, and VMF in state court, asserting that they sold him a severely

defective manufactured home and stood by as it developed a dangerous mold infestation. Compl.,

1:17-cv-00956-JCH-LF, ECF No. 1-1 at 1. He asserts claims for breach of warranty, revocation of

acceptance, breach of contract, breach of the covenant of good faith and fair dealing, violation of

the New Mexico Unfair Practices Act (“NMUPA”), N.M. Stat. Ann. § 57-12-2(D)-(E), violation

of the Manufactured Housing Act (“NMMHA”), N.M. Stat. Ann. § 60-14-19(C), fraud,

negligence, and strict products liability against Defendants generally. See id. at 8-12. In addition

to damages and among other relief, Mr. Sexton seeks declaratory relief that VMF is liable for all

damages awarded for Defendants’ conduct, up to the amount payable under the contract. Id. at 12.

Defendants removed Mr. Sexton’s case to federal court, see Notice, 1:17-cv-00956-JCH-LF, ECF

No. 1, whereupon after the filing of an unopposed motion to consolidate, the Court consolidated

the case with this one, see Order, ECF No. 15. Defendants subsequently filed a motion to compel

arbitration of the claims between Mr. Sexton and CHM Homes and CMHM and to stay all

proceedings in this case.

        II.      STANDARD

        The Federal Arbitration Act (“FAA”) makes an agreement to arbitrate in a contract

evidencing a transaction involving commerce “valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA

“provides two parallel devices for enforcing an arbitration agreement: a stay of litigation in any


3
 Pursuant to a joint motion to dismiss (ECF No. 40), this Court dismissed Heather Sexton from this case without
prejudice. See Order, ECF No. 41.

                                                      5
case raising a dispute referable to arbitration, 9 U.S.C. § 3, and an affirmative order to engage in

arbitration, § 4.” Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 22 (1983).

Under § 4 of the FAA, a court may order the parties to arbitrate upon determining that the making

of the arbitration agreement or the failure to comply therewith is not in issue. 9 U.S.C. § 4.

       Congress’s purpose in enacting the FAA was “to reverse the longstanding judicial hostility

to arbitration agreements that had existed at English common law and had been adopted by

American courts, and to place arbitration agreements upon the same footing as other contracts.”

Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991). Federal policy requires

arbitration unless the arbitration agreement is not part of a contract evidencing interstate commerce

or is revocable upon grounds for the revocation of any contract. Avedon Engineering, Inc. v.

Seatex, 126 F.3d 1279, 1286 (10th Cir. 1997) (quoting Perry v. Thomas, 482 U.S. 483, 489 (1987)).

The FAA has created a body of federal substantive law establishing and regulating the duty to

enforce arbitration agreements. Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

U.S. 614, 625 (1985). A court must enforce an arbitration agreement according to its terms. Lamps

Plus, Inc. v. Varela, __ U.S. __, 139 S.Ct. 1407, 1415 (2019). Generally, courts rely on state

contract principles to construe those terms, but the FAA preempts state law “to the extent it ‘stands

as an obstacle to the accomplishment and execution of the full purposes and objectives’ of the

FAA. Id. (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 352 (2011)).

       Arbitration is based on consent, not coercion. Lamps Plus, 139 S.Ct. at 1415. The existence

of an arbitration agreement is a threshold matter that must be established before the FAA applies.

See Avedon, 126 F.3d at 1287. Like other contracts, arbitration agreements “may be invalidated by

‘generally applicable contract defenses, such as fraud, duress, or unconscionability.’” Rent-A-

Center, West, Inc. v. Jackson, 561 U.S. 63, 68 (2010) (quoting Doctor’s Assoc., Inc. v. Casarotto,



                                                 6
517 U.S. 681, 687 (1996)). “The presumption in favor of arbitration is properly applied in

interpreting the scope of an arbitration agreement; however, this presumption disappears when the

parties dispute the existence of a valid arbitration agreement. Dumais v. American Golf Corp., 299

F.3d 1216, 1220 (10th Cir. 2002).

       On a motion to compel, the court must give the party opposing arbitration the benefit of all

reasonable doubts and inferences. Hancock v. American Tel. and Tel. Co., Inc., 701 F.3d 1248,

1261 (10th Cir. 2012). When there are no genuine issues of material fact regarding the agreement

to arbitrate, the court may decide the arbitration issues as a matter of law. See id.; Avedon, 126

F.3d at 1283. The framework is similar to summary judgment practice: the moving party bears the

burden of showing the arbitration agreement applies to the non-moving party; and if that burden

is met, the non-moving party may attempt to rebut that showing with evidence establishing a

genuine dispute as to whether the arbitration agreement applies. Hancock, 701 F.3d at 1261.

       III.    ANALYSIS

       As an initial matter, Defendants assert that the sales contract evidences interstate

commerce, which Mr. Sexton does not dispute. Indeed, the undisputed facts show that CMHM

manufactured the home in Texas and shipped the home via interstate roadways to New Mexico.

See McCann Decl. ¶ 4, ECF No. 1-2. The Court thus determines the interstate commerce element

has been satisfied as a matter of law.

       Nor does Plaintiff dispute the existence of an agreement to arbitrate. He argues, instead,

that the arbitration agreement does not apply to the parties’ dispute, imposes unconscionable costs

on Mr. Sexton, and is unenforceable. Plaintiff asserts that the Consumer Credit Protection Act

prohibits arbitration of his claims, which all arise out of his loan transaction.

               A. Consumer Credit Protection Act and the exclusion clause



                                                   7
       The Dodd-Frank Wall Street Reform and Consumer Protection Act, among other things,

amended the Truth in Lending Act (“TILA”) to add the following prohibition:

       No residential mortgage loan and no extension of credit under an open end
       consumer credit plan secured by the principal dwelling of the consumer may
       include terms which require arbitration or any other nonjudicial procedure as the
       method for resolving any controversy or settling any claims arising out of the
       transaction.

See Pub. L. No. 111-203, § 1414 (codified at 15 U.S.C. § 1639c(e)(1)) (emphasis added). The

implementing regulations forbid a “contract or other agreement for a consumer credit transaction

secured by a dwelling” from including terms requiring arbitration “to resolve any controversy or

settle any claims arising out of the transaction.” 12 C.F.R. § 1026.36(h)(1).

       The party opposing arbitration has the burden to show that Congress intended to preclude

a waiver of judicial remedies for the rights at issue. See Shearson/American Exp., Inc. v. McMahon,

482 U.S. 220, 227 (1987). In considering Congressional intent, a court should examine the statute’s

text, legislative history, and whether an inherent conflict exists between arbitration and the

statute’s underlying purposes. See id.

       Plaintiff argues that this controversy arises out of his lawful rescission of the consumer

credit transaction, and thus § 1639c(e)(1) precludes arbitration of his claims. Because the sale and

financing of the home all occurred and were negotiated during a single transaction, Plaintiff

contends that his cancellation of the resulting contract as against all Defendants arises out of that

single transaction and is not subject to arbitration. Defendants disagree that the provision prohibits

inclusion of an arbitration provision in a sales contract with a retail seller. Instead, relying on the

text of § 1639c(e)(1) and its implementing regulations, they assert that § 1639c(e)(1) only prohibits

arbitration provisions in residential mortgage loans, extensions of credit under an open end

consumer credit plan, or contracts or other agreements for a consumer credit transaction secured



                                                  8
by a dwelling.

        There is little authority construing § 1639c(e)(1)’s or § 1026.36(h)(1)’s scope. The text of

the statute clearly precludes arbitration clauses in residential mortgage loans and in open end

consumer credit plans secured by a dwelling. The question, however, is whether the preclusion of

arbitration for claims “arising out of the transaction” is limited to disputes concerning the credit

transaction or if it more broadly applies to a sales transaction that occurs at the same time the loan

is executed and for which the subject of the sale is the collateral for the loan. Had Congress

intended to include in the prohibition disputes arising from the contemporaneous purchase of the

residence, it could have more clearly stated so. The language instead indicates that the

“transaction” is limited to the credit transaction itself.

        As for the legislative history, that the provision was included in the TILA suggests that its

purpose was limited to the credit transaction, as distinct from the sales transaction. See 78 FR

11280-01, 11286 (2013) (discussing that Congress enacted TILA to better inform consumers about

cost of credit and one of TILA’s purposes is to provide meaningful disclosure of credit terms to

enable consumers to compare credit terms). The Consumer Financial Protection Bureau also has

construed § 1639c(e)(1) as limited to the credit transaction documents. See 78 FR 11280-01, 11388

(“to prevent any misunderstanding that the prohibition applies to agreements that are not part of

the credit transaction, the Bureau is replacing the phrase ‘contract or agreement in connection with

a’ consumer credit transaction with the phrase ‘contract or other agreement for’ a consumer credit

transaction.”). Finally, Plaintiff has not shown an inherent conflict between permitting arbitration

for the claims arising from the sales contract and § 1639c(e)(1)’s prohibition on arbitration for the

distinct claims arising from the credit agreement. The Court is therefore not convinced that

Congress intended to preclude a waiver of judicial remedies for the claims at issue here against



                                                    9
CMH Homes and CMHM.

       Plaintiff also argues that the terms of the Arbitration Agreement’s exclusion provision

preclude arbitration of his claims because it broadly excludes claims “arising out of any contract

or any other agreement for a consumer credit transaction secured by a dwelling.” Plaintiff cites

New Mexico cases stating the terms “arising out of” are broad, general and comprehensive terms.

See K.L. House Const. Co., Inc. v. City of Albuquerque, 1978-NMSC-025, ¶¶ 6-8, 576 P.2d 752

(noting that language directing all claims and disputes “arising out of, or relating to, this Contract”

is “broad and general” and should be “given broad interpretation unless the parties themselves

limit arbitration to specific areas or matters”); Baca v. New Mexico State Highway Dept., 1971-

NMCA-087, ¶ 14, 486 P.2d 625 (stating words “arising out of” in insurance contract are “very

broad, general and comprehensive terms”).

       The arbitration clause describing the scope of the arbitration agreement, however, also

contains the broad term “arising under” when it states it applies:

       to all-pre-existing, present, or future disputes, claims, controversies, grievances,
       and causes of action against Seller, including but not limited to, common law
       claims, contract and warranty claims, tort claims, statutory claims, administrative
       law claims, and any other matter in question, not otherwise excepted herein, arising
       out of or relating to (i) the modular or manufactured home(s) purchased, sold,
       owned, occupied and/or delivered in any transaction with Buyer or Beneficiaries
       (the “Home”), (ii) the documents related to the purchase and sale of the Home …

Arbitration Agreement, ECF No. 1-1 at 7 of 10 (emphasis added). The scope clearly applies to

contract, warranty claims, and tort claims arising out of and relating to the sale of the home. While

the exclusion provision also contains the “arising out of language,” it is more limited to the type

of contract intended: “any contract or any other agreement for a consumer credit transaction

secured by a dwelling.” Id. (emphasis added). The exclusion mirrors the restriction in §

1639c(e)(1) and unambiguously is limited to disputes originating from the credit transaction. See



                                                  10
Baca, 1971-NMCA-087, ¶ 14 (stating that “arising out of” is “ordinarily understood to mean

‘originating from,’ ‘having its origin in,’ ‘growing out of’ or ‘flowing from’”).

        For the foregoing reasons, the Court concludes that neither federal law nor the terms of the

exclusion provision preclude arbitration of Plaintiff’s claims against CMH Homes and CMHM.

The Court finds that the parties agreed to submit any claims of Plaintiff against CMH Homes and

CMHM arising from the purchase of the home to arbitration.

                B. Cost-sharing provisions

        Plaintiff next argues the agreement to arbitrate imposes costs on him that would create an

extreme financial hardship, and it thus unconscionable and unenforceable. A contract term is

substantively unconscionable if it is “grossly unreasonable” and against public policy. Cordova v.

World Finance Corp. of NM, 2009-NMSC-021, ¶ 31, 208 P.3d 901. “[A]greements which require

the arbitration of statutory claims are only enforceable under the FAA so ‘long as the prospective

litigant effectively may vindicate [his or her] statutory cause of action in the arbitral forum.’”

Sanchez v. Nitro-Lift Technologies, L.L.C., 762 F.3d 1139, 1148 (10th Cir. 2014) (quoting Gilmer,

500 U.S. at 28). By submitting statutory claims to arbitration, a plaintiff does not lose his statutory

substantive rights, but rather submits them to resolution in an alternative forum. Id. (citing Gilmer,

500 U.S. at 26).

        The Supreme Court has recognized that “the existence of large arbitration costs could

preclude a litigant ... from effectively vindicating her federal statutory rights in the arbitral forum.”

Green Tree Financial Corp.-Alabama v. Randolph, 531 U.S. 79, 90 (2000). Although the Supreme

Court declined to decide how detailed the showing of prohibitive expense must be to satisfy the

party’s burden, it clarified that the party seeking to invalidate an arbitration agreement on the

ground that arbitration would be prohibitively expensive bears the burden of showing the



                                                   11
likelihood of incurring such costs. Id. at 92.

       According to AAA’s rules for Level 3 disputes (disputes above $75,000), the homeowner

and builder share the costs of the initial filing fee ($550 for the homeowner/$1,525 for the builder),

case service fee if the case is scheduled for a hearing ($100 for the homeowner/$300 for the

builder), and arbitrator compensation ($900 for a one-day hearing by the homeowner/$900 for the

builder). See Pl.’s Ex. 6 at 22-24 of 27. The rules provide that “AAA may, in the event of extreme

hardship on the part of any party, defer or reduce the administrative fees.” Id. at 22 of 27. Witness

and expert expenses are borne by the respective party and all other expenses, including travel

expenses of the arbitrator and witnesses, are borne equally by the parties, “unless they agree

otherwise or unless the arbitrator in the award assesses such expenses or any part thereof against

any specified party or parties.” Id.

       Plaintiff relies on Shankle v. B-G Maint. Mgmt. of Colo., Inc., 163 F.3d 1230, 1234 & n.4

(10th Cir. 1999), for his argument that high arbitration costs and fees render the agreement

unconscionable. In Shankle, the Tenth Circuit refused to enforce an arbitration agreement that

imposed costs of $1,875 to $5,000 for half of the arbitrator’s fees on an employee suing under

federal anti-discrimination laws. See id. at 1234-35. The Shankle court noted that the plaintiff

“could not afford such a fee, and it is unlikely other similarly situated employees could either.” Id.

at 1234-35. Although in Shankle, unlike here, the employee remained liable for the fees even if

the employer was willing to advance the fees, the Tenth Circuit nonetheless rejected the

employer’s argument that the agreement should be enforced because of the possibility that an

arbitrator could shift fees by awarding them as costs if the employee prevailed. See id. at 1234 n.4.

The Tenth Circuit noted that “it is unlikely that an employee in Mr. Shankle's position, faced with

the mere possibility of being reimbursed for arbitrator fees in the future, would risk advancing



                                                 12
those fees in order to access the arbitral forum.” Id. The Tenth Circuit explained that the agreement

put the employee in between a rock and a hard place because he could not use a judicial forum,

but the prohibitive cost substantially limited the use of the arbitral forum. Id. at 1235. Because the

“result clearly undermines the remedial and deterrent functions of the federal anti-discrimination

laws,” it held the agreement unenforceable under the FAA. Id.

       Defendants argue that Shankle is based on the “effective vindication doctrine,” which they

contend was unequivocally rejected by the Supreme Court in American Express Co. v. Italian

Colors Restaurant, 570 U.S. 228 (2013). In American Express, the Supreme Court held that a

contractual waiver of class arbitration is enforceable under the FAA even when the plaintiff’s cost

of individually arbitrating a federal statutory claim exceeds the potential recovery. See id. at 231,

235-36. The Supreme Court examined the “effective vindication” exception, which originated as

dictum in Mitsubishi Motors, wherein the Court had expressed willingness on public policy

grounds to invalidate arbitration agreements that operate as a prospective waiver of a party’s right

to pursue statutory remedies. Id. at 235 (quoting Mitsubishi Motors, 473 U.S. at 637 n.19). The

Supreme Court explained that the exception would cover an arbitration agreement provision

forbidding the assertion of certain statutory rights, but “the fact that it is not worth the expense

involved in proving a statutory remedy does not constitute the elimination of the right to pursue

that remedy.” Id. at 236 (italics in original). Again, in dicta, the Supreme Court acknowledged that

the effective vindication exception “would perhaps cover filing and administrative fees attached

to arbitration that are so high as to make access to the forum impracticable.” Id. (quoting Green

Tree, 531 U.S. at 90).

       Following American Express, the Tenth Circuit has continued to apply Shankle and the

effective vindication doctrine where arbitration fees could preclude a litigant from effectively



                                                 13
vindicating his federal statutory rights in the arbitral forum. See Nesbitt v. FCNH, Inc., 811 F.3d

371, 377-81 (10th Cir. 2016) (relying on Shankle in Fair Labor Standards Act case); Sanchez, 762

F.3d at 1150 (remanding to district court to determine effect of cost-shifting provision in arbitration

clause in light of Shankle and Green Tree). The Tenth Circuit in Nesbitt discussed the American

Express case, citing its dicta, and then applied Shankle.

        This case involves the vindication of state law rights, including state statutory rights.

Although the parties have primarily relied on federal law on the cost-sharing issue, the question is

whether the New Mexico Supreme Court likewise recognizes the “cost deterrent” defense. Plaintiff

relies on Fiser v. Dell Computer Corp., 2008-NMSC-046, 188 P.3d 1215, for the proposition that

New Mexico law refuses to enforce contracts that strip statutory remedies. In Fiser, the plaintiff

filed a putative class action alleging state law claims for, among other things, breach of contract,

breach of warranty, bad faith, and violation of the NMUPA. Id. ¶ 2. Defendant moved to compel

arbitration based on an agreement that included a ban on proceeding on a class-wide basis. Id. ¶ 4.

The New Mexico Supreme Court held “that, in the context of small consumer claims that would

be prohibitively costly to bring on an individual basis, contractual prohibitions on class relief are

contrary to New Mexico's fundamental public policy of encouraging the resolution of small

consumer claims and are therefore unenforceable in this state.” Id. ¶ 1.

        Subsequently, the United States Supreme Court held that the FAA preempts States from

conditioning the enforceability of arbitration agreements on the availability of class-wide

arbitration procedures. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 336, 352 (2011). While

Concepcion has put into doubt the continued viability of the specific holding in Fiser,4 the analysis



4
  See Felts v. CLK Management, Inc., Nos. 33,011, 33,013, 2012 WL 12371462, ¶ 17 (N.M. Aug. 23, 2012)
(unpublished decision) (“While Concepcion does raise legitimate questions as to the further viability of this Court's
Fiser opinion, we decline to reach the issue today because it would be purely advisory.”).

                                                        14
in Fiser concerning New Mexico public policy nonetheless indicates that the New Mexico

Supreme Court would apply the effective vindication doctrine to cost-sharing arbitration with

prohibitively high fees. The Fiser court stated that “New Mexico policy strongly supports the

resolution of consumer claims,” relying on the NMUPA, Fiser, 2008-NMSC-046, ¶ 9, and

fundamental New Mexico policy is to provide “consumers a mechanism for dispute resolution,”

id. ¶ 10. Citing Mitsubishi Motors, it explained that a prohibition on class relief resulting in “no

meaningful alternative for redress of injury certainly does not provide for effective vindication of

rights.” Id. ¶ 15. Consequently, even though Concepcion placed the holding in doubt as to class

relief prohibitions, the New Mexico Supreme Court in Fiser indicated its approval of the effective

vindication doctrine in which a party’s arbitral forum for resolving statutory claims will be

enforceable so “long as the prospective litigant effectively may vindicate its statutory cause of

action in the arbitral forum.” Id. (quoting Mitsubishi Motors, 473 U.S. at 637).5 Moreover,

Concepcion did not overturn the Fiser court’s analysis of New Mexico public policy. Under New

Mexico law, a contract is substantively unconscionable when the contract terms are contrary to

public policy. State ex rel. King v. B & B Investment Group, Inc., 2014-NMSC-024, ¶ 32, 329 P.3d

658.

         Turning to the application of the effective vindication doctrine to the shared arbitrator costs

at issue here, Plaintiff asserts that AAA, whose rules the agreement states the parties must follow,

imposes unreasonable costs. Plaintiff points to as exorbitant the filing fee of $550-$1,000, the case

service fee of $100-$150, and hourly rates for an arbitrator. See Pl.’s Ex. 6, ECF No. 37 at 24 of

27 (fees vary depending on whether claim is between $75,000 to $300,000 or above $300,000).


5
  See also Peavy v. Skilled Healthcare Group, Inc., No. A-1-CA-35494, 2018 WL 5994222, ¶ 16 (N.M. Ct. App. Oct.
22, 2018) (unpublished opinion) (rejecting defendants’ argument that paying arbitrators would be cost-prohibitive to
justify the collections exemption in the arbitration contract because defendants had burden, yet they failed to present
evidence regarding the costs of hiring arbitrators).

                                                         15
These fees must be paid in advance of the arbitration hearing. Id. at 22 of 27. Plaintiff contends

this case will require a 10-day trial, after which the arbitrator will require considerable time and

expense to set forth findings and conclusions of law. Using a $250 hourly fee for a 10-day, eight-

hour trial plus another eight-hour day to prepare the ruling, Plaintiff asserts the fee could be

$22,000, without including other costs and pretrial arbitrator time. Plaintiff estimates his portion

is likely to be at least $12,500. Plaintiff compares that to the state court filing fee of $282, including

jury demand. Although he acknowledges the agreement allows the arbitrator to reduce his costs,

he contends the discretionary nature provides no guarantee that he will not face outrageously

burdensome fees.

        Plaintiff submitted an affidavit detailing his financial hardships. He is the sole breadwinner

for his wife and four children, and he makes $36.08 per hour. Sexton Aff. ¶¶ 9-10, ECF No. 37 at

16 of 27. His gross income is approximately $2,900 every two weeks, and after taxes, insurance,

and other items, he nets $1,800 every two weeks. Id. ¶¶ 11-12. After his expenses for gas, food,

clothing, and other necessities, he only sets aside a few hundred dollars a month for savings. Id. ¶

13. Other than his “modest” 401K, he has virtually no savings and a balance of just over $2,000 in

his checking account. Id. ¶ 14.

        Defendants present little evidence to contradict Plaintiffs’ assertions of financial hardship.

Instead, Defendants argue that Plaintiff has not made his $650.25 monthly payment on the

manufactured home in 22 months, so he should have at least $14,305.50 in savings, exceeding his

own estimate of the projected arbitration costs. The manufactured home and whether Defendants

are entitled to the payments, however, are the subjects of Plaintiff’s lawsuit, so while Plaintiff may

have “saved” those costs, he does not yet know whether those “savings” are his own or if he will

ultimately have to make those payments. The Court will thus not consider those as “savings” in



                                                   16
considering whether he can afford the arbitration costs.

        Defendants also argue that Plaintiff is in control of his case, so he does not need to take 10

days to prove it. Nevertheless, in the Joint Status Report, the parties estimated the trial would

require 10 days, so the Court will use that estimate as a starting point. See 1:17-cv-00956-JCH-

LF, JSR 26, ECF No. 18. The filing fee and case service fee range from $650-$1,150. Those costs

are not prohibitively high in comparison to court fees in the judicial forum. A party demanding a

jury must pay a non-refundable jury fee of $150.00 for a 6-person jury, plus $150.00 for each

additional day the attendance of the jury is required for trial. NMRA 1-038(C). Jury fees are taxed

as part of the costs against the party losing the case. NMRA 1-038(H). The Second Judicial District

Court also imposes a $132.00 fee for filing a civil case. See Second Judicial District Court,

https://seconddistrictcourt.nmcourts.gov/court-fee-schedule.aspx (last visited February 12, 2020).

For a ten-day trial, the filing fees and jury costs amount to $1,632.00, more than the filing and case

service fees for arbitration.

        Arbitrator compensation, however, is not required in a judicial forum and those fees make

the arbitral forum prohibitively expensive to Plaintiff. Using a $250 hourly fee for the arbitrator

(as Plaintiff proposes based on an attorney hourly fee that has been applied in this district for an

8-hour day), results in $2,000 for each additional hearing day. That amount may be at the low-end

based on the Court’s research of market-value hourly fees paid to attorneys in this district. See,

e.g., Daniel & Max, LLC v. BAB Holding Company, LLC, Civ. No. 17-173 GJF/GBW, Mem. Op.

and Order 4 (filed August 20, 2019) (finding hourly rates of $450 and $190 reasonable for

attorneys of varying experience in this market area and discussing another case awarding $350

hourly fees). Plaintiff’s portion thereof, at the low-end estimate, is $1,000 for each hearing day,

and likely at least an additional $1,000 for the arbitrator to prepare a ruling. Plaintiff’s portion for



                                                  17
a ten-day hearing and one-day to prepare the ruling is $11,000, without accounting for his share of

travel and other expenses of the arbitrator and witnesses, as required by the AAA Rules. Although

a 10-day arbitration hearing may be longer than necessary to present the case, even a week-long

arbitration hearing would impose approximately $6,000 in fees and costs on Plaintiff who has

virtually no savings. Plaintiff has shown those costs are prohibitively high for a person in his

financial situation.

        Defendants nevertheless point out that Plaintiff will have to retain a medical expert to

support his claims, and that he has already engaged an engineering expert. Plaintiff would incur

those potential costs, however, in both the arbitral and judicial forum. The case upon which

Defendants rely, Bradford v. Rockwell Semiconductor Systems, Inc., 238 F.3d 549 (4th Cir. 2001),

focuses not on the total costs of litigation, but rather “upon the claimant's ability to pay the

arbitration fees and costs, the expected cost differential between arbitration and litigation in court,

and whether that cost differential is so substantial as to deter the bringing of claims.” Id. at 556.

Expert fees that would be borne in both forums does not aid the Court’s analysis of the cost

differential. The arbitral fees are what create the large cost differential in this case.

        Although an arbitrator has the authority to reduce or eliminate those fees, it is not certain

that an arbitrator will not impose those fees. The Tenth Circuit in Shankle and Nesbitt have rejected

similar arguments that a plaintiff has failed to satisfy his burden on the effective vindication issue

because of the mere possibility of deferred or reduced arbitration fees. See Nesbitt, 811 F.3d at

378-79 (relying on Shankle). The Tenth Circuit quoted with approval the following explanation

from the Sixth Circuit:

        [i]n many cases, if not most, employees considering the consequences of bringing
        their claims in the arbitral forum will be inclined to err on the side of caution,
        especially when the worst-case scenario would mean not only losing on their
        substantive claims but also the imposition of the costs of the arbitration.

                                                   18
Id. (quoting Morrison v. Circuit City Stores, Inc., 317 F.3d 646, 665 (6th Cir. 2003)).

         For all the foregoing reasons, Plaintiff has satisfied his burden of showing financial

hardship and that the cost-sharing provisions of the arbitration clause would prevent effective

vindication of his statutory claims. Cf. Nesbitt, 811 F.3d at 375, 379 (rejecting defendants’

argument that plaintiff failed to meet her burden of showing arbitration costs would prevent her

from effectively vindicating her statutory rights where plaintiff estimated she would likely incur

between $2,320.50 and $12,487.50 in costs paying for arbitrator’s time and her affidavit

established she could not afford those costs); Shankle, 163 F.3d at 1234-35 (holding that plaintiff

could not afford to pay arbitrator between $1,875 and $5,000 to resolve his federal anti-

discrimination claims, so arbitration agreement was unenforceable). Accordingly, the provisions

of the agreement that mandate Plaintiff may half the arbitrator compensation are unconscionable

and unenforceable.

         Finally, Plaintiff suggests the arbitration agreement’s cost-sharing provision strips him of

his statutory remedies because the NMUPA and NMMHA provide for an award of attorney’s fees

and costs to prevailing parties. Defendants correctly point out that the language in the Arbitration

Agreement anticipates and exempts each party from paying for each parties’ own costs when

“inconsistent with applicable law.” Arbitration Agreement, ECF No. 1-1 at 8 of 10. Additionally,

under the agreement, the “Arbitrator shall not have the power to depart from substantive law,

including due process principles, in connection with an award.” Id. Consequently, should Plaintiff

prevail on one of his statutory claims with a fee-shifting provision, the arbitrator would be bound

by substantive law to award attorney’s fees and costs to Plaintiff.6


6
 Plaintiff makes a passing reference to the agreement being unconscionable “in light of CHM’s one-sided preservation
of its own right to pursue foreclosure of the home in Court.” Pl.’s Resp. 9, ECF No. 37. Plaintiff offers no case
authority in support of his position that limiting foreclosure claims to a judicial forum renders the arbitration agreement

                                                           19
                  C. Severability

         When a provision is unconscionable and unenforceable, the court must determine the

appropriate remedy: refuse to enforce the entire contract, enforce the remainder of the contract

without the unconscionable term, or limit the application of the unconscionable term to avoid an

unconscionable result. Padilla v. State Farm Mut. Auto. Ins. Co., 2003-NMSC-011, ¶ 15, 68 P.3d

901. Here, the Arbitration Agreement contains a severability clause:

         If it is determined that any paragraph or provision in this Agreement … is illegal,
         invalid, or unenforceable, such illegality, invalidity or unenforceability shall not
         affect the other paragraphs and provisions of this Agreement and the remainder of
         this Agreement shall continue in full force and effect as if the severed paragraph or
         provision had not been included.

Arbitration Agreement, ECF No. 1-1 at 9 of 10. The unconscionable provision regarding cost-

sharing of arbitrator fees can be severed from the agreement, avoiding the unconscionable result.

Severability of the provision is aligned with the intent of the parties as reflected by the clear

language of the severability clause. The Court will therefore sever from the Arbitration Agreement

the provisions that, when construed together with the Rules, mandate Plaintiff share in the

arbitrator compensation.

                  D. Stay of proceedings

         Defendants seek a stay of Plaintiff’s claims against VMF, which they acknowledge are not

subject to arbitration. According to Section 3 of the FAA, the court, “upon being satisfied that the

issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall

on application of one of the parties stay the trial of the action until such arbitration has been had

in accordance with the terms of the agreement.” 9 U.S.C. § 3. The Court will refer Plaintiff’s claims



unenforceable. On the sparse record regarding this issue, and given that a buyer’s dispute arising out of any contract
or any other agreement for a consumer credit transaction secured by a dwelling has also been excluded from
arbitration, the Court is unconvinced that the foreclosure provision renders the agreement so one-sided as to be
unconscionable.

                                                         20
against CMH Homes and CMHM to arbitration, in accordance with the Arbitration Agreement

and after severing the provision requiring Plaintiff to pay the costs of arbitrator compensation. The

Court will stay this case until such arbitration has been had in accordance with the terms of the

agreement.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Arbitration and

Stay All Proceedings (ECF No. 35) is GRANTED IN PART as follows:

       1. Any portion of the Arbitration Agreement that mandates cost-sharing of the arbitrator

             compensation is unconscionable and unenforceable and is SEVERED from the

             Arbitration Agreement.

       2. Defendants must bear the costs of arbitrator compensation.

       3. Defendants’ motion to compel arbitration between Plaintiff and Defendants CMH

             Homes, Inc., and CMH Manufacturing, Inc., is otherwise GRANTED.

       4. Plaintiff’s claims against CMH Homes, Inc., and CMH Manufacturing, Inc. are

             REFERRED to arbitration in accordance with the remaining provisions of the

             agreement.

       5. This action is STAYED pending the conclusion of the arbitration proceedings.



                                              __________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 21
